      Case 7:20-cv-03557-CS Document 48 Filed 08/10/21 Page 1 of 1




                                                                    August 10, 2021

VIA ECF

The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


               Re:    Terpin v. Pinsky, et al., 20 Civ. 3557 (CS)


Dear Judge Seibel:

        I represent Ellis Pinsky, the defendant in this matter. I write to respectfully
request a time change to the Court’s bench ruling on Mr. Pinsky’s motion to dismiss,
currently scheduled for August 30, 2021, at 3:00 PM. I will be in court in the Eastern
District at that time. I have spoken with Your Honor’s courtroom deputy and he has
indicated that the Court is available at 1:00 PM on the 30th. Accordingly, I respectfully
request that Your Honor reschedule the bench ruling for August 30, 2021 at 1:00 PM.

                                             Respectfully submitted,

                                             /s/Noam Biale
                                             Noam Biale
                                             Michael Tremonte
                                             Sher Tremonte LLP

                                             Attorneys for Ellis Pinsky



cc: Opposing Counsel (via ECF)
